184 F.2d 669
EUREKA CASUALTY COMPANY, Appellant,v.Willie B. CORNETT, Charles Scrivner, James Lyons, Estil Moore, Smith Coal Company, and O. H. Black, W. D. Black, and Raymond E. Black, Partners, Doing Business Under the Firm Name and Style of Black Brothers Lines, Appellees.
No. 11049.
No. 11050.
United States Court of Appeals Sixth Circuit.
October 6, 1950.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.
Craft & Stanfill, Hazard, Ky., W. A. Stanfill, Hazard, Ky., for appellant.
Cornett & Dixon, Hyden, Ky., Smith & Leary, Frankfort, Ky. and Dennis B. Wooten and W. W. Reeves, Hazard, Ky., A. E. Cornett, Hyden, Ky., for appellees.
Before HICKS, Chief Judge, and SIMONS and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above causes coming on to be heard on transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgments are hereby affirmed, in accordance with the reasons set forth in the opinion of the District Court.